Citation Nr: 1003351	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M. T.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in November 2009.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

There is competent evidence tending to establish a factual 
need for aid and attendance to protect the Veteran from 
hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid 
and attendance have been met.  38 U.S.C.A. §§ 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Entitlement to a special monthly pension for aid and 
attendance benefits is predicated upon the evidence of record 
showing that the veteran is so helpless as to need regular 
aid and attendance of another person.  A person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  Where an otherwise eligible veteran is in 
need of regular aid and attendance, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as: inability of the claimant to dress and 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.

The veteran filed his claim for aid and attendance in 
November 2007.  For pension purposes, his disabilities 
include schizophrenia, residual type, schizoaffective 
disorder, mixed type, rated as 70 percent disabling, a 
personality disorder rated as 0 percent disabling, and 
chronic obstructive pulmonary disease, rated as 0 percent 
disabling.  His combined disability rating for pension 
purposes is 70 percent. Having reviewed the record, the Board 
finds that the evidence is in relative equipoise, and thus, a 
finding in favor of entitlement to special monthly pension 
based on the need of aid attendance is supportable.  

The Veteran and his sister testified in November 2009 that 
the Veteran is unable to attend to his basic needs and/or 
manage his affairs.  Transcript at 3-8 (2009).  In 
particular, his sister stated that she had to handle all 
aspects of the Veteran's financial affairs, living 
arrangements, and appointments, accomplish all cooking and 
cleaning, and had to remind the Veteran to bathe.  Id.  

A November 2007 VA record notes that the Veteran had no 
driver's license and relied on his sister to take him 
wherever he needed to go, that guardianship was with his 
mother, and that he was in receipt of Social Security 
Administration (SSA) disability benefits.  A global 
assessment of functioning (GAF) rating in the 40s was 
entered.  

In addition, the May 2008 VA mental disorders examination 
report reflects that the Veteran lives with his sister, and 
the examiner reported that the Veteran's symptoms were 
severe, noting ideas of reference, delusions of thought 
broadcasting, and isolation, precluding employment.  To the 
extent that his psychotic symptomatology is controlled by 
medication, the VA examination report notes exacerbations of 
symptoms, and the Veteran's sister testified that she had to 
manage the administration of his medications, as the Veteran 
was incapable of doing so for himself.  Id. at 9-23.  

The Board notes that the testimony is supported by the 
record, to include a November 2007 VA record in which it was 
noted that Veteran had been picked up by the police and taken 
to his sister, and the examiner reported that the Veteran was 
very disorganized and threatening having run out of his 
medication.  The Veteran's sister further conveyed that the 
degree of impairment due to the Veteran's declining mental 
capacity was increasing in severity, noting that, if left 
unattended, he had a tendency to wander, and as a result, had 
been hit by a car when he had been residing in a nursing 
home, and had also fallen and hit his head at home.  Id.  

In this case, the Board finds that the evidence tends to 
establish a factual need for aid and attendance to protect 
the Veteran from hazards or dangers incident to his daily 
environment under the criteria set forth under 38 C.F.R. § 
3.352(a).  Accordingly, the criteria for entitlement to 
special monthly pension on account of the need of aid and 
attendance have been met.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Entitlement to SMC based on aid and attendance is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


